Case 18-66766-jwc        Doc 82     Filed 02/12/19 Entered 02/12/19 13:22:17          Desc Main
                                    Document      Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

In re:                                        )
                                              )        CHAPTER 11
BEAUTIFUL BROWS, L.L.C.,                      )
                                              )        CASE NO. 18-66766
         Debtor.                              )
                                              I

                                   AFFIDAVIT OF DEFAULT

STATE OF GEORGIA

MUSCOGEE COUNTY

         PERSONALLY APPEARED before me, the undersigned attesting officer, NICHOLAS

J. GARCIA, who, after being duly sworn, deposes and states under oath as follows:

                                                  1.

         I am over the age of eighteen (18) years, am of sound mind to provide this affidavit, have

personal knowledge of its contents, and voluntary give this affidavit.

                                                  2.

         I am counsel for the Creditor Simon Property Group, L.P. (hereinafter the "Creditor") in

the above-referenced Chapter 11 Bankruptcy Case.

                                                  3.

         On January 25, 2019, this Honorable Court entered a Consent Order Requiring Strict

Compliance by the Debtor (hereinafter the "Strict Compliance Order"). Pursuant to that Order,

the Debtor Beautiful Brows, LLC (hereinafter the "Debtor") was required, amongst other

obligations, to pay post-petition rent arrears to the Creditor for the Town Center at Cobb Lease

by the close of business on January 31, 2019.



 66742586-1
Case 18-66766-jwc        Doc 82    Filed 02/12/19 Entered 02/12/19 13:22:17          Desc Main
                                   Document      Page 2 of 3



                                                  4.

         The Debtor failed to make the required payment for the Town Center at Cobb Lease prior

to the close of business on January 31, 2019, and the Debtor further announced its intent through

its counsel to reject the Town Center at Cobb lease and to vacate the corresponding property.

                                                  5.

         By failing to pay the post-petition rent arrears owed by the Debtor on the Town Center at

Cobb Lease, the Debtor is in default of the Strict Compliance Order entered on January 25, 2019

as to the Town Center at Cobb Lease.

         This 12th day of February, 2019.



                                                       Nicholas J.
                                                       Georgia Bar Number 863498
Sworn to and subscribed before me
this       of                   , 2019.

                                              •         EXPIRES
                                                       GEORGIA
Nary Public                                                 21. 202

My Commission Expires:               —




 66742586-1


                                                  2
Case 18-66766-jwc        Doc 82    Filed 02/12/19 Entered 02/12/19 13:22:17           Desc Main
                                   Document      Page 3 of 3




                                  CERTIFICATE OF SERVICE

         I hereby certify that on this day I caused a copy of the within and foregoing Affidavit of

Default to be served electronically via              and upon the following interested parties by

depositing a true and correct copy of same in the United States first class mail, in a properly

addressed envelope with adequate postage affixed thereon, to ensure delivery to:

         Office of the   . Trustee                      Beautiful Brows, LLC
         362 Richard B. Russell Bldg.                   5002 North Royal Atlanta Dr.
         75 Ted Turner Drive, SW                        Suite M
         Atlanta, GA 30303                              Tucker, GA 30084

         S. Gregory Hays                                Jason L.
         Hays Financial Consulting, LLC                 Jason L. Pettie, PC
         2964 Peachtree Road, NW, Suite 555             P.O. Box 17936
         Atlanta, GA 30305                              Atlanta, GA 30316




         Respectfully submitted, this 12th day of February, 2019.

                                              HALL BOOTH SMITH, P.C.

                                              A/ Nicholas 1. Garcia
                                              NICHOLAS J. GARCIA
                                              Georgia Bar No. 863498
1301 1st Avenue, Suite 100                    Attorney for Simon Property Group, L.P.
P.O. Box 2707
Columbus, Georgia 31902
T: (706) 243-6254




 66742586-1


                                                 3
